Whitfield, C. J.,
delivered the opinion of the court.
Each of the three counts in this indictment charges robbery. This is not á case of an indictment charging robbery’ in one count and larceny in the other. Pobbery is alone charged, and the proof contains not one scintilla of evidence of larceny; but an overwhelming case of robbery was made out, and of nothing but robbery. The hand satchel is not mentioned in the indictment. The extraordinary action of the jury in finding the defendant guilty of larceny, without one particle of proof to sustain larceny, and acquitting him of robbery, of Which he was most overwhelmingly convicted by the evidence, is one of •those inexplicable things illustrating, the uncertainty, at times, of judicial proceedings.

Reversed and remanded.